Title: Thomas Jefferson to Simeon Theus, 17 February 1817
From: Jefferson, Thomas
To: Theus, Simeon


          
            Sir
            Monticello in  Virginia Feb. 17. 17.
          
          By a letter of Oct. 20. from mr Appleton our Consul at Leghorn I am informed that he had shipped on board the brig Saucy-Jack, Capt Humphreys for Charleston S.C. 2. cases containing together 87. bottles of Florence wine, consigned to you the Collector of Charleston. being in the practice of importing my wines & some other articles from annually from Marseiles & Leghorn, at which places vessels to any particular port of the US. cannot always be found, I have been obliged to take the liberty of desiring mr Cathalan & mr Appleton our Consuls at those places, to put them on board any vessel bound to any port between Cape Cod & Cape Henry; and (not having correspondents at these places) to consign them to the Collector of the port, on whose kindness I would throw myself to recieve & forward them. it is from necessity I suppose that mr Appleton has send sent the above cases to your port, and rendered it necessary for me, with this apology, to ask the favor of your information whether they are arrived, and what is the amount of duties & charges which shall be immediately remitted you thro’ Messrs Gibson & Jefferson my correspondents in Richmond by a bill, or by myself in bills of the US. bank if they shall have reached us by that time: on reciept of which I will request you to forward them by any vessel bound to Norfolk or Richmond to my sd correspondents in Richmond who will pay freight and other charges from your port. excuse, if you please, this trouble which, being extraofficial, I had no right, nor indeed intention, to have brought on you, and accept the assurance of my great respect.
          Th: Jefferson
        